1
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
2

                         UNITED STATES DISTRICT COURT
                                                                       Apr 16, 2019
3
                                                                           SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
4
     VITALIY VLADIMIRAVICH                       No. 2:18-cv-00348-SMJ
5    NAZAR, individually,
                                                 ORDER ADOPTING STIPULATED
6                              Plaintiff,        PROTECTIVE ORDER

7                 v.

8    HARBOR FREIGHT TOOLS USA
     INC., a Delaware corporation; and
9    DOES 1 through 50,

10                             Defendants.

11

12         IT IS HEREBY ORDERED: The parties’ construed stipulated motion for a

13   protective order, ECF No. 33, is GRANTED. Pursuant to Federal Rule of Civil

14   Procedure 26(c) and the parties’ stipulation, the parties’ proposed protective order,

15   ECF No. 33, is APPROVED, ADOPTED, and INCORPORATED in this Order

16   by reference.

17   ///

18   ///

19   ///

20   ///




     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 16th day of April 2019.

4                       _____________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING STIPULATED PROTECTIVE ORDER - 2
